Interim Dceision #16-13

MATTER OF CABELLZA

In Visa Petition Proceedings
A-11411984
Decided by Board September 15, 1968
In view of the unrestricted language of section 204(c), Immigration and
.Nationality Act, as amended, barring approval of a subsequent visa petition on behalf of an alien previously accorded nonquota or preference
status by reason of a marriage entered into for the purpose of evading
the immigration laws, a visa petition filed by a U.S. citizen father to
accord preference quota status to his daughter who was previously accorded nonquota status on the basis of a sham marriage must be denied.

The case comes forward on appeal from the order of the District
Director, San Francisco District, dated April 27, 1966 denying the
visa petition for the reason that the beneficiary has previously been
accorded a nonquota status as the spouse of a citizen of the United
States by reason of a marriage determined by the Attorney General
to have been entered into fer the purpose of evading the immigration laws.
The petitioner, a native of the Philippines, a naturalized citizen
of the United States, 72 years old, male, seeks preference quota
status on behalf of his married daughter, a native and citizen of the
Philippines, 36 years old.
The decision of the District Director sets forth that the basis for
the denial is section 204(c) of the Immigration and Nationality
Aet which provides that no petition shall be approved if the alien has
previously been accorded nonquota or preference status as the spouse
of a United States citizen by reason of a marriage determined by
the Attorney General to have been entered into for the purpose of
evading the .immigration laws. By order dated July 27, 1966 we
remanded the case for the purpose of including in the record an
order of September 17, 1982 revoking the prior grant of status as
a permanent resident pursuant to section 246 of the Iminigration and

Nationality Act.

Interim Dee-leiOn #1.643
The Order of September . 17, 1962, now 'contained in the file, .discloses that the subject-beneficiary entered the United States as a
nonimmigrant on June 19, 1957. and was married to Alfredo Cabeliza
a citizen of .the Republic of the Philippines,,on. December 5, 1959-by
whom she had two children, born July 4, 1960 and August 14, 1961
in California. While still married to Alfredo she married Mariano
Cordero Cabeliza on September 9, 1960 and on November 6, 1960,
upon a basis of this second marriage, her status was adjusted to
that of a permanent resident. It was determined that this second
marriage was not only an invalid marriage because of the existence
of her prior marriage but was a sham marriage entered into for the
purpose of enabling the subject to adjust her immigration status.
She was convicted upon a plea of guilty on May 1, 1962 in the
Northern District Court of Sacramento, California of the offense of
violation of 18 U.S.C. 371 conspiracy to violate 18 U.S.C. 1546, as
a result which she received a suspended sentence and was. placed
on probation for a period of three years from May 25, 1962. The
District Director in his order of September 17, 1962 ordered that
the adjustment of status granted the subject on November 6, 1960
be rescinded pursuant to section 246(a) of the Immigration and
Nationality Act.
Thereafter the respondent was placed under deportation proceedings. By order dated March 15, 1963 a special inquiry of if cer ordered
her deported to the Republic of the Philippines upon a "remained
longer" charge under Section 241(a) (2) of the Immigration and:
Nationality Act. No appeal was taken from this order and the order
of deportation was executed on October 6, 1963.
Section 201(e) of the Immigration and Nationality Act,

AA

amended, provides that no petition shall be approved if the alien has
previously been accorded nonquota or preference status as the spouse
of a citizen of the United States or a lawfully admitted permanent
resident by reason of a marriage determined by the Attorney General to have teen entered into for the purpose of evading the immigration laws. The beneficiary in this case had previously been
accorded nonquota status as a spouse of a United States citizen by
reason of a sham marriage entered into for the purpose of evading
the immigration law. The petitioner, a naturalized citizen of the
United States, who is the father of the. beneficiary, now seeks preference quota status on her behalf. However the language of sec-

tion 204(c) is unrestricted. It is not limited to new "spouse" petitions but bars approval of subsequent visa, petitions if the alien
has previously been accorded nonquota or preference status by rea813.•

Interim Decision #1648
son of a sham marriage entered into for the purpose of evading the
immigration laws. The provisions of section 204(e) are mandatory
and do not permit the exercise of any discretion. The appeal will
be dismissed. •
ORDER: It is ordered that the appeal be and the same is hereby

dismissed.

814

